Citation Nr: 0938233	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-34 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the lumbar spine. 

2. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the cervical spine. 

3. Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee with residuals of a 
meniscectomy and patellar debridement. 

4. Entitlement to an initial rating in excess of 10 percent 
for residuals of a meniscectomy of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May to September 1981 and 
he had service in the Army reserves from October 1992 to 
February 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for the 
disabilities at issue and assigned initial 10 percent 
disability evaluations for each disorder, effective February 
21, 2003 (the day after service discharge).  Custody of this 
case was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania. 

The February 2002 rating decision also granted service 
connection for radiculopathy of the left upper extremity and 
for radiculopathy of the right upper extremity, due to DJD of 
the cervical spine, with a noncompensable rating assigned for 
each. 

In October 2004, the Veteran filed a notice of disagreement 
(NOD) to an August 2004 denial of service connection for 
disability of the ankles.  A statement of the case (SOC) was 
issued in May 2006 but no VA Form 9 (Substantive Appeal) was 
filed which would have perfected that appeal.  Nevertheless, 
a June 2008 rating decision granted service connection for a 
right ankle disorder. 


FINDINGS OF FACT

1. The manifestations of DJD of the lumbar spine are no more 
than at most slight limitation of motion with flexion greater 
than 60 degrees, the combined range of motion of the lumbar 
spine is greater than 120 degrees, and there is no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; and there are no incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during a twelve month period.

2. The manifestations of DJD of the cervical spine are no 
more than at most slight limitation of motion with flexion 
greater than 40 degrees, the combined range of motion of the 
cervical spine is greater than 335 degrees, and there is no 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour; and there are no incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during a twelve month period.

3. The Veteran's right knee disability is not productive of 
more than, at most, slight recurrent subluxation or lateral 
instability and flexion is not limited to more than 45 
degrees and extension is not limited to more than 10 degrees. 

4. The Veteran's left knee disability is not productive of 
more than, at most, slight recurrent subluxation or lateral 
instability and flexion is not limited to more than 45 
degrees and extension is not limited to more than 10 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for DJD of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, Diagnostic Codes 5292 and 5242. 

2. The criteria for an initial rating in excess of 10 percent 
for DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, Diagnostic Codes 5290 and 5242. 

3. The criteria for an initial rating in excess of 10 percent 
for chondromalacia of the right knee with residuals of a 
meniscectomy and patellar debridement have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, Diagnostic Code 5257. 

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, Diagnostic Code 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In VA Form 21-4138, Statement in Support of Claim, in October 
2002, the Veteran acknowledged receipt of pre-adjudication 
VCAA notice by letter, dated October 2, 2002. He stated that 
he did not have or know of any other source of evidence. In 
the VCAA letter he was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings. Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
hearing in support of his claims but declined that 
opportunity.  The RO has obtained the Veteran's service 
treatment records and VA treatment records. 

The Veteran was afforded a VA examination for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

In September 1994 the Veteran had a left knee arthroscopy 
with excision of a torn portion of the medial meniscus. 

X-rays of the cervical spine in October 2002 found moderate 
narrowing of C5-6 and C6-7 disc spaces with some anterior 
osteophytes at C5-6.  There were also moderate posterior 
osteophytes, bilaterally, at C6 and C7 interspaces, which 
would be in a position to at least potentially cause some 
impingement of the nerve roots at either or both sides. 

X-rays of the lumbar spine in October 2002 found the 
vertebral bodies appeared intact and in good alignment, with 
maintenance of the intervertebral disc spaces. 

X-rays of the knees in October 2002 found no osseous or 
articular abnormality. 

On VA general medical examination in November 2002 the 
Veteran's service treatment records were reviewed.  He took 
Vioxx and Darvocet, as needed. He was currently on active 
duty as a combat engineer.  He had DJD and menisceal tears of 
each knee.  He had had an arthroscopy of the right knee for 
two menisceal tears and debridement of chondromalacia.  He 
believed that he had a frayed ligament that was also 
debrided.  He had then had physical therapy for about 5 
months.  He had had a left knee menisceal tear in 1994 for 
which he had an arthroscopy without complications.  He 
reported that at some point he had developed a cyst in each 
knee.  He had not had any aspiration of fluid from the knees. 

Currently, the Veteran reported having occasional swelling 
and crepitus in both knees.  He related having warmth and 
redness of the right knee and that upon walking his knees 
would "overheat."  He had occasional stiffness but no 
locking or giving way.  He did not report having any weakness 
of the knees. His right knee pain was worse in the morning 
but improved somewhat with activity.  He had had better pain 
control since taking Vioxx.  He rated his knee pain as being 
from 2 to 7 on a scale of 10.  Pain in both knees was 
precipitated by walking, standing, cold, and dampness.  He 
was currently able to run at his own pace but had not run in 
the last 6 months due to right knee problems. 

A review of the records revealed that the Veteran had had 
excision of a tear of the posterior horn of the left medial 
meniscus in 1994, and thereafter had physical therapy.  An 
MRI of the right knee in 2001 had found a menisceal tear, 
chondromalacia, effusion, a small cyst, and a questionable 
loose body.  He had a partial right medial meniscectomy, 
partial right lateral meniscectomy, and patellar debridement. 
Grade 3 chondromalacia had been noted in March 2001.  
Currently, he was generally restricted due to disability of 
his right shoulder and his knees. 

As to DJD of the cervical spine, the Veteran reported having 
had neck pain for 2 or 3 years but did not recall and 
specific neck injury or trauma.  He reported that he had 
been diagnosed as having a pinched nerve.  He thought that 
there had been some disc compression.  While he had not had 
neck surgery, he had been followed by a chiropractor.  He 
complained of bilateral upper extremity paresthesias, 
affecting the posterior aspect of his arms.  He also 
reported having diffuse tingling in his hands in the 
mornings, which gradually resolved with increased activity. 
He also complained of decreased range of motion of the neck 
but did not have daily neck pain.  He did have intermittent 
flare-ups, usually precipitated by heavy lifting.  He 
described his neck pain as stiffness and burning in the 
posterior aspect of the neck, as well as a grinding 
sensation.  He related having had diffuse weakness in the 
neck, as compared to 2 years earlier. He had no involuntary 
tremors or loss of strength in the upper extremities.  His 
restriction of activities was primarily related to his 
separate right shoulder disability.  No specific activity 
restrictions of the cervical spine were noted.  In February 
2002 he had been found to have some DJD at C5 and C6. 

As to the Veteran's lumbosacral spine, the Veteran did not 
recall and specific injury or trauma.  He had had the onset 
of low back pain 2 years ago, which had been diagnosed as a 
muscle strain.  He had been followed by a chiropractor for 
back alignment and he believed that the chiropractor had 
indicated that his low back was starting to wear.  He had 
flare-ups of low back pain at variable frequencies that 
lasted approximately 2 days.  These were generally 
precipitated by prolonged walking and by lifting, 
specifically loading or unloading equipment. No alleviating 
measures were identified.  He described intermittent 
paresthesias, bilaterally, into the buttocks, lower legs, 
and feet.  He had no incontinence of stool or urine.  
Medical records showed that an orthopedic evaluation in 
February 2002 had found DJD at L4 and L5 but no symptoms of 
radiculopathy were noted. 

On physical examination the Veteran's posture and gait were 
within normal limits. He did not use any assistive device.  
He had a normal curvature of the spine.  Range of motion of 
the cervical spine was to 40 degrees of flexion, with pain, 
and 45 degrees of extension, without pain.  He had full 
lateral bending of the cervical spine and full bilateral 
rotation.  He had full active range of motion of the left 
shoulder, elbows, wrists, and hands.  On range of motion 
testing of the lumbar spine, he had full flexion, full 
extension, full lateral bending, and full rotation.  He had 
some tenderness to palpation over the paravertebral muscles 
of the lumbosacral spine but no muscle spasm was elicited. 

It was reported that the Veteran had full active range of 
motion of each knee.  After actual testing of motion it was 
reported that he had 135 degrees of flexion of each knee, 
with pain.  There were barely discernible surgical scars on 
each knee.  There was some tenderness to palpation at the 
joint line of the right knee.  There was pain on compression 
of the left patella.  There was no deformity or effusion of 
the knees.  Anterior and posterior Drawer, McMurray, and 
Lachman's tests were negative.  He had bilateral pes planus. 

The Veteran's performance of heel and toe walking and tandem 
walking was within normal limits. Spurling's test was 
negative for cervical radiculopathy. Straight leg raising 
was negative.  There were no sensory deficits.  Muscle 
strength was 5/5 in all extremities, although resisted 
abduction and adduction of the shoulder produced pain.  
There was no muscle wasting or atrophy.  There was no 
involuntary tremor.  Coordination was intact. 

The diagnoses were a history of a left posterior horn lateral 
menisceal tear, status post excision, normal by X-ray and by 
examination; history of right medial and lateral menisceal 
tears and chondromalacia, status post partial medial and 
lateral meniscectomies and patellar debridement, normal by X-
ray and examination; moderate cervical DJD at C5-6 and C6-7 
but no radiculopathy on examination; lumbosacral spine 
condition but normal by X-ray and examination and no 
radiculopathy on examination; and (again) bilateral knee 
menisceal tears. 

VA outpatient treatment records show that in June 2003, 
except for the Veteran's right ankle, he had adequate range 
of motion in the lower extremity joints and 5/5 strength in 
the major muscle groups. 

In November 2003 the Veteran's wife reported that over the 
last 3 to 5 years the Veteran had had constant pain due to 
deterioration of the knees, shoulders, ankles, and back, as 
well as the collapse of the arches of his feet.  

VA outpatient treatment records show that the Veteran was 
evaluated in November 2003 for bilateral knee braces and for 
possible use of a TENS unit for back and knee pain.  He had 
surgery on his right foot in January 2004, and removal of a 
surgical screw from the right foot in March 2004. 

On VA examination in May 2005 of the Veteran's feet it was 
note that he had had left foot surgery in May 2005.  He had 
undergone extensive rehabilitation following his right foot 
surgery in January 2004, and was to undergo rehabilitation 
following his May 2005 left foot surgery.  He reported that 
due to his bilateral ankle disorders, he had difficulty 
walking around a mall for shopping.  He felt that he had lost 
his last job because of having to take so much time off due 
to his ankles and his sinus conditions. 

VA outpatient treatment records show that following his left 
foot and ankle surgery in May 2005 he underwent gait 
training.  He had been given crutches. 

On VA examination in October 2008 of the Veteran's right 
ankle, it was noted that the May 2005 left foot surgery had 
been fusion of the left talo-navicular joint.  He was 
employed as a network administrator for the Commonwealth of 
Pennsylvania.  It was noted that he did not use a cane but 
had braces on each ankle and each knee. His gait was within 
normal limits, although slow and slightly broad-based.  He 
was not able to walk on his heels or toes but was able to 
perform tandem walking without any assistive device other 
than the braces on his ankles and knees. 

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the relevant medical 
history, current diagnosis, and demonstrated symptomatology.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Spinal Rating Criteria

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 ("the old IVDS 
criteria") were revised effective September 23, 2002.  67 
Fed. Reg. 54345 - 54349 (2002).  Effective September 26, 
2003, the old spinal criteria, other than for rating IVDS, 
were revised.  See 69 Fed. Reg. 32449 (June 10, 2004).  

Because the Veteran was discharged from active service in 
February 2003 only the new IVDS rating criteria (revised 
prior to his service discharge) must be considered, if 
applicable, but as to the spinal rating criteria both the old 
and the new spinal rating criteria must be applied.  See 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); Rodriguez v. Nicholson, 19 Vet. App. 275, 288-89 
(2005); see, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.   

The Formula for Rating IVDS on Incapacitating Episodes 
provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

The spinal rating criteria in effect prior to September 26, 
2003, provided that under Diagnostic Code 5003, if 
degenerative arthritis (degenerative joint disease) is 
established by X-rays, compensation may be awarded under 
three circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is noncompensable under 
schedular rating criteria 10 percent is assigned for each 
major joint or minor joint group affected; (3) when there is 
no limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warranted a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (for lumbosacral 
strain), and Diagnostic Code 5294 (for sacroiliac injury or 
weakness) provide that a lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
With muscle spasm on extreme forward bending with loss of 
lateral spine motion, a 20 percent rating is warranted.  
When severe with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

The rating criteria for evaluating service connected spinal 
disabilities were amended effective September 26, 2003, 
except that the criteria for the evaluation of intervertebral 
disc syndrome (IVDS) were previously amended effective 
September 23, 2002.  Note (6) to the revised criteria 
provides, generally, that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated.  

The spinal rating criteria revised on September 26, 2003, 
provide that IVDS may be evaluated under either the IVDS 
criteria based on incapacitating episodes, which became 
effective September 23, 2002, or under a General Rating 
Formula for Diseases and Injuries of the Spine, which became 
effective September 26, 2003, with separate rating assigned 
for the orthopedic and the neurologic components of 
disability, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51454, 51455 (August 27, 2003).  



Lumbar Spine Rating Criteria

Under the new spinal General Rating Formula a 10 percent 
rating is warranted when forward flexion of the thoracolumar 
spine is greater than 60 degrees but not greater than 85 
degrees or the combined range of motion of the thoracolumar 
spine is greater than 120 degrees but not greater than 235 
degrees (the maximum combined range of motion being 240 
degrees), or if there is either (1) muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, (2) vertebral body fracture with 
loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (2) of the spinal rating criteria revised on September 
26, 2003, provides that for calculation of combined range of 
motion the maximum motions of the thoracolumbar spine are 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral bending either to the right or the 
left, and 30 degrees of rotation either to the right or left 
and the normal combined range of motion shall be 240 degrees.  

Cervical Spine Rating Criteria

Under the new spinal General Rating Formula a 10 percent 
rating is warranted when forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees, or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 
335 degrees (the maximum combined range of motion being 340 
degrees), or if there is either (1) muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, (2) vertebral body fracture with 
loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (2) of the spinal rating criteria revised on September 
26, 2003, provides that for calculation of combined range of 
motion the maximum motions of the cervical spine are 45 
degrees of forward flexion, 45 degrees of backward extension, 
45 degrees of lateral bending either to the right or the 
left, and 80 degrees of rotation either to the right or left 
and the normal combined range of motion shall be 340 degrees.  

Knee Rating Criteria

Although the Veteran is service-connected for menisceal 
(semilunar cartilage) pathology of each knee, the current 10 
percent ratings were assigned under Diagnostic Code 5257 for 
instability.  Accordingly, the Board will consider all 
applicable Diagnostic Codes in rating the disabilities of the 
Veteran's knees. 

Symptomatic residuals of removal of a semilunar cartilage 
warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Ratings under Diagnostic Code 5259 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 because 
removal of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
rating requires flexion be limited to no more than 45 
degrees.  A 20 percent rating is assigned when flexion is 
limited to no more than 30 degrees, and 30 percent is 
assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
10 percent rating requires extension be limited to no more 
than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in 
extension of a knee may be assigned. See VAOGPREC 9-2004 
(September 17, 2004).  Also, a compensable degree of limited 
motion under Diagnostic Codes 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 
percent evaluation, the highest and only rating available 
under that schedular provision, may be assigned where there 
is evidence of dislocated cartilage, with frequent episodes 
of "locking," pain, and effusion into the knee joint.  

Analysis

I. An initial rating in excess of 10 percent for DJD of the 
lumbar spine

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
lumbar DJD is appropriately evaluated as 10 percent disabling 
and does not warrant a higher disability rating at any time 
since his discharge from active service. 

The objective findings do not document more than, at most, 
slight limitation of motion of the lumbar spine. Even 
considering any subjective complaints of pain, the medical 
evidence of record does not show any additional limitation of 
motion or other impairment of function that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).  Thus, the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent for DJD of the lumbar 
spine under the old rating criteria. 

There is no evidence that the Veteran has had incapacitating 
episodes, for which a physician has prescribed bed rest, due 
to his service-connected low back disorder at any time since 
his service discharge. 

Under the new spinal rating criteria, the VA rating 
examination found no limitation of motion of lumbar flexion 
or in any plane of motion and, so, range of motion in all 
planes when added, combines to significantly more than 120 
degrees.  The examination did find the presence tenderness 
over the paravertebral muscles but there was no muscle spasm 
nor is there evidence of guarding that results in an abnormal 
gait or abnormal contour of the spine.  In this regard, while 
VA outpatient treatment records show that during 
rehabilitation following surgery, the Veteran did have 
problems with normal ambulation, this followed surgery on his 
feet or ankles, and was not due to his spine.  Although he 
has used a TENS unit in the past, there is no objective 
evidence of radiculopathy, i.e., pain or other neurological 
dysfunction of the lower extremities, due to lumbar IVDS 
which would warrant separate compensable ratings based on 
neurological impairment of either lower extremity, in 
addition to a rating for the orthopedic component. 

Accordingly, the Veteran does not meet the schedular criteria 
for a rating higher than 10 percent for lumbar DJD under the 
new spinal rating criteria. 

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the day after service discharge on February 20, 2003.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date. 

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 10 percent for DJD of the lumbar spine is warranted at any 
time since the day after service discharge on February 20, 
2003.  

II. An initial rating in excess of 10 percent for DJD of the 
cervical spine

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
cervical DJD is appropriately evaluated as 10 percent 
disabling and does not warrant a higher disability rating at 
any time during since his discharge from active service. 

It is clear that since service discharge the Veteran has not 
had incapacitating episodes due to cervical spine disability 
for which a physician has prescribed bed rest.  Accordingly, 
the rating for the service-connected cervical spine disorder 
must be made on orthopedic manifestations, inasmuch as he 
already has separate, although noncompensable, ratings for 
neurological manifestations of the upper extremities which 
represents the neurological component of cervical IVDS. 

As to the orthopedic aspect, the objective findings do not 
document more than, at most slight limitation of motion of 
the cervical spine.  Even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
did not show any additional limitation of motion or other 
impairment of function that would support an evaluation in 
excess of the current 10 percent rating.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see 
also 38 C.F.R. §§ 4.45, 4.59 (2008).  Thus, the preponderance 
of the evidence is against the claim for a rating in excess 
of 10 percent for DJD of the cervical spine under the old 
rating criteria. 

Under the new spinal rating criteria, the VA rating 
examination found flexion was to greater than 40 degrees and 
the combined range of motion is greater than 335 degrees.  
The examination did not find the presence of muscle spasm and 
there was not evidence of guarding that resulted in an 
abnormal contour of the spine.

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent at any time since the day after service discharge.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, the disability has been no more than 10 percent 
disabling since that date, so the rating cannot be "staged" 
because the 10 percent rating represents the greatest level 
of functional impairment since that date. 

In sum, the Board concludes that an initial disability rating 
in excess of 10 percent for DJD of the cervical spine is not 
warranted at any time since the day after service discharge 
on February 20, 2003.  

III. An initial ratings in excess of 10 percent for 
chondromalacia of the right knee with residuals of a 
meniscectomy and patellar debridement and for residuals of a 
meniscectomy of the left knee

After a thorough review of the entire record, the Board finds 
that the Veteran's knee disabilities have each been 
appropriately evaluated as 10 percent disabling since service 
discharge and do not warrant a higher disability rating at 
any time since his service discharge.

Although the Veteran has been issued braces for his knees, 
testing of ligamentous stability has not document the 
presence of any subluxation or instability of either knee.  
He has a loss of only 5 degrees of flexion in each knee but 
has full extension of each knee.  The current 10 percent 
rating is also the maximum rating assignable for the 
residuals of his surgery on the each knee, including 
cartilage removal.  Moreover, there is no locking or effusion 
in either knee.  Also, the postoperative scarring is assigned 
a separate noncompensable rating for each knee. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for either knee at any time since the day after 
service discharge. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the Veteran's knee disabilities have 
each been no more than 10 percent disabling since that date, 
so his ratings cannot be "staged" because the 10 percent 
ratings are his greatest level of functional impairment since 
that date. 

Thus, in conclusion, the Board concludes that initial 
disability ratings in excess of 10 percent for each knee are 
not warranted at any time since the day after service 
discharge on February 20, 2003.  

Lastly, since the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and 
symptomatologies to the Rating Schedule, the degree of 
disability for each disorder is contemplated by the Rating 
Schedule and the assigned schedule ratings are adequate. 
Thus, no referral for extraschedular consideration is 
required. 


ORDER

An initial rating in excess of 10 percent for DJD of the 
lumbar spine is denied. 

An initial rating in excess of 10 percent for DJD of the 
cervical spine is denied. 

An initial rating in excess of 10 percent for chondromalacia 
of the right knee with residuals of a meniscectomy and 
patellar debridement is denied. 

An initial rating in excess of 10 percent for residuals of a 
meniscectomy of the left knee is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


